DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 8, drawn to a delivery system for delivering an implant, classified in A61F 2/9517.
II. Claim 9, drawn to a method of delivering an implant into the heart, classified in A61B 17/00234.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process such as delivering an implant into other lumens within the body.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Hauser on 03/03/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1 - 8.  Affirmation of this election must be made by applicant in replying to this Office action.  9 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claims 1 – 8 are objected to because of the following informalities:  
Claims 1, 3, 4, and 5 read “the anchor”, however, while it is apparent to the examiner that “the anchor” is referencing the “at least one anchor” defined in claim 1, for the sake of consistency the phrase should be changed to “the at least one anchor” throughout the claims;
Claims 2 and 5 read “the tether”, however, while it is apparent to the examiner that “the tether” is referencing the “at least one tether” defined in claim 1, for the sake of consistency the phrase should read “the at least one tether”;
Claims 3, 6, 7, and 8 are objected to for being dependent on an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "an anchor" in line 12 renders the claim indefinite because it is unclear whether the “an anchor” in line 12, is the same or a different anchor previously defined in line 5 as “at least one anchor” which extends distally. For the purpose of examination, the “an anchor” will be read as “the at least one anchor”.
Regarding claim 6, the phrase "a plurality of anchors" in line 2 renders the claim indefinite because it is unclear whether the “plurality of anchors” are the same or different anchors than the anchors previously defined in claim 1. For the purpose of examination, the “plurality of anchors” will be read as the same as the anchors defined in claim 1.
Claims 2 – 8 are rejected for being dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Argentine (US 20140236278 A1), and in view of Hartley (US 20030225446 A1) and Goetz (US 20090005863 A1).
Regarding claim 1, Argentine discloses a delivery system (stent-graft delivery system 200) (abstract) for delivering an expandable implant (stent graft) to a body location, comprising:
a.	an outer sheath assembly (outer sheath 202) having a proximal end (end attached to handle 220 – Fig. 2) and a distal end (end coupled to the distal tip 228 – Fig. 2) (paragraph [0033]), the outer sheath assembly (outer sheath 202) configured to cover a distal end of the expandable implant (prosthesis 230) (Examiner’s note: as discussed in paragraph [0033], the outer sheath 202 covers the prosthesis 230; and shown in Fig. 2B the outer sheath 202 is covering the distal end of the prosthesis 230) in a compressed position (compressed state within the outer sheath 202 – shown in Fig. 2B) so that at least one anchor (end most crowns 242A of stent 230 – shown in Fig. 2B) on the expandable implant extends distally (Examiner’s note: the proximal ends extend toward the distal nose cone as shown in Fig. 2B);
b.	a nose cone (distal tip assembly 228) attached to a distal end (distal end 216) of a nose cone shaft (inner shaft 212) (paragraph [0033] and Fig. 2B), the nose cone (distal tip assembly 228) comprising a pulley (guiding assembly 224) (paragraph [0033] and Fig. 2B);

at least one tether (elongate cables 226) having a proximal end (end extending to the handle 220 – shown in Fig. 2) and a distal end (end coupled to the end most crowns 242A of the prosthesis 230 – shown in Fig. 2B), and the distal end (end coupled to the end most crowns 242A of the prosthesis 230 – shown in Fig. 2B) configured to be operably connected to an anchor (end most crowns 242A) of the expandable implant (prosthesis 230), wherein a portion of the at least one tether (elongate cables 226) between the distal and proximal end extends through the pulley in the nose cone (distal tip assembly 228) (Examiner’s note: as shown in Fig. 2B the elongate cables 226 extend through the guiding assembly 224);
However, Argentine is silent regarding (i) an actuator, and (ii) wherein tension on the are least one tether is configured to prevent the anchor from flipping proximally and configured to allow the anchor to flip. Although, Argentine does teach tensioning the elongate cables such that the cables are taut and the prosthesis is firmly secured – paragraph [0038], and teaches releasing the cables from the prosthesis by pulling on the proximal ends of the cables – paragraph [0041].
As to (i), Hartley teaches, in the same field of endeavor, an implant delivery device comprising an outer sheath assembly (sheath 20), a nose cone (nose cone 5) (paragraph [0050]), a nose cone shaft (guide wire catheter 15) (paragraph [0047]), a handle (handle portion 4) comprising an actuator (trigger wire release mechanism 32) 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the delivery system of Argentine with the actuator of Hartley for the purpose of being able to pull and release the cables compressing the stent in order for properly deploy said stent.
As to (ii), Goetz teaches, in the same field of endeavor, a heart valve delivery device comprising a nose cone shaft (implement 47) (paragraph [0061] and Fig. 13) and at least one tether (strings 49a) (Fig. 13) coupled to a distal end of an expandable implant (framework 11) (paragraph [0061] and Fig. 13) such that wherein tension on the at least one tether (strings 49a) is configured to prevent an anchor (eyelets 21 of distal arms 17) of the expandable implant from flipping proximally (Examiner’s note: as discussed in paragraphs [0061 – 0062] and shown in Fig. 13, the strings 49a are taught and prevent the distal arms 17 from flipping to a proximally pointing position) and wherein the actuator (release of the strings 49a – discussed in paragraph [0064]) releases the tension in the at least one tether (strings 49a) thereby allowing the anchors (eyelets 21 of distal arms 17) to controllably flip to a proximal position (Examiner’s note: as discussed in paragraph [0062] and shown in Fig. 16, once the tension on the strings 49a is released the distal arms 17 assume an orientation extending proximally and thus the considered to controllably flip as claimed).
It should be noted that the modification made here is such that the heart valve of Goetz is brought into the device of Argentine in view of Hartley, such that the elongate 
Regarding claims 2 and 3, the combination of Argentine and Hartley teaches implant delivery device above.
However, the combination of Argentine and Hartley is silent regarding [claim 2] wherein the tether comprises a pull wire forming a double strand, the double strand having a loose-strand end formed by two ends of the pull wire and a continuous end; and [claim 3] wherein the loose-strand end is configured to be coupled to the actuator and the continuous end is configured to be coupled to the anchor of the implant.
As to the above, Goetz further teaches, in the same field of endeavor, wherein the at least one tether (strings 49a) comprises [claim 2] a pull wire (strings 40a) forming a double strand (see annotated Fig. 13), the double strand (see annotated Fig. 13) having a loose strand end (see annotated Fig. 13) formed by two ends of the pull wire and a continuous end (see annotated Fig. 13); and [claim 3] wherein the loose strand end (see annotated Fig. 13) is configured to be coupled to the actuator (Examiner’s note: while the actuator is not shown here, paragraph [0064] of Goetz discusses the strings are removed by pulling out the other arm of each loop string, which is a similar manner of release of the tethers 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Argentine with the double stranded tension threads of Goetz, as means of controlled expansion of an implant because using the known technique of the trigger wire configuration and actuation yields the predictable result of enabling staged deployment of the stent at the desired location and time. 
It should be noted that the modification here is such that the elongated cables of Argentine are modified to loop through the eyelets and double back through the device in the same manner that the strings 49a of Goetz are looped through the eyelets and double back to outside of the device. However, for the sake of clarity, the examiner will still be referencing the at least one tether as the elongated cables of Argentine.
Annotated Figure 13 of Goetz

    PNG
    media_image1.png
    869
    642
    media_image1.png
    Greyscale


Regarding claim 4, as discussed above, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Argentine with the double stranded tension threads of Goetz.  Thus, the claimed limitations are considered obvious as the combination of Argentine, Goetz, and Hartley teach the device above, wherein the pull wire (elongate cables 226 – Argentine) loops through an eyelet (eyelets 22 - Goetz) of the anchor (distal legs 17 - Goetz) at the continuous end (see annotated Fig. 13 - Goetz).
Regarding claim 5, as discussed above, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Argentine with the double stranded tension threads of Goetz.  Thus, the claimed limitations are considered obvious as the combination of Argentine, Goetz, and Hartley teach the device above, wherein the loose-strand end (see annotated Fig. 13 - Goetz) is configured to be released from the actuator (trigger release mechanism 32 - Hartley) so that one of the two ends of the pull wire (elongate 
Regarding claim 6, as discussed above, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Argentine with the double stranded tension threads of Goetz.  Thus, the claimed limitations are considered obvious as the combination of Argentine, Goetz, and Hartley teach the device above, wherein the expandable implant (framework 11 - Goetz) comprises a plurality of anchors (distal legs 17 - Goetz) and at least as many tethers (elongate cables 226 – Argentine) as anchors (distal legs 17 - Goetz) (Examiner’s note: as stated in paragraph [0036] of Argentine, the number of cables 226 is equal to the number of endmost crowns 242A of the prosthesis; and furthermore looking at Fig. 13 of Goetz there are at least as many tethers as there are eyelets. Thus it would make sense that the modified device would also have at least as many tethers as anchors).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Argentine (US 20140236278 A1) in view of Goetz (US 20090005863 A1) and Hartley (US 20030225446 A1) as applied to claim 1 above, and further in view of Berra (US 20070198078 A1).
Regarding claim 7
However, the combination of Argentine, Goetz, and Hartley is silent regarding wherein the nose cone comprises an expandable nose cone.
As to the above, Berra teaches, in the same field of endeavor, a stent delivery system comprising a nose cone (distal tip 632’’) wherein the nose cone (distal tip 632’’) comprises an expandable nose cone (Examiner’s note: the distal tip 632’’ comprises balloons 6322’’ within that expand – paragraph [0430] and Fig. 122) for the purpose of reducing damage to the vessel wall when inserting the stent as the tip is better positioned due to the inflation of the balloons (paragraphs [0418 – 423]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Argentine in view of Hartley and Goetz to incorporate the expandable tip of Berra for the purpose of reducing damage to the vessel wall when inserting the stent as the tip is better positioned due to the inflation of the balloons.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Argentine (US 20140236278 A1) in view of Goetz (US 20090005863 A1), and Hartley (US 20030225446 A1) as applied to claim 1 above, and further in view of Bourang (US 20070088431 A1).
Regarding claim 8, the combination of Argentine, Goetz, and Hartley teaches the delivery system of claim 1 above. 
However, the combination of Argentine, Goetz, and Hartley is silent regarding comprising a self-expanding wire balloon on a guide wire.
As to the above, Bourang teaches, in the same field of endeavor, an implant delivery system comprising an outer sheath assembly (delivery sleeve 24) (paragraph [0110]), an expandable implant (prosthetic valve), and a self-expanding wire balloon (mechanical basket 700) (Examiner’s note: the shape of the mechanical basket 700 is similar to the shape of the wire balloon 3306 in the applicants specification and shown in applicant’s Fig. 33B) on a guide wire (guide wire shaft 31) for the purpose of facilitating entry of the device into the body (paragraph [0106]) and help dilate constrictive portions of the body vessel (paragraph [0110]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Argentine in view of Hartley and Goetz to incorporate the self-expanding wire balloon of Bourang, for the purpose of facilitating entry of the device into the body (paragraph [0106] - Bourang) and help dilate constrictive portions of the body vessel (paragraph [0110] – Bourang).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weng (US 20090099640 A1) teaches an implant delivery device using a plurality of tethers to compressively restrain a distal portion of the implant.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771